DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NAND flash devices, available in 128Mb to 2Tb densities, are used to store data and code.
The storage capacity of DRAM is 1 GB to 16GB. SRAM is in the form of on-chip memory. DRAM has the characteristics of off-chip memory. The SRAM is widely used on the processor or lodged between the main memory and processor of your computer.

Specification
The disclosure is objected to because of the following informalities:
Regarding in para-0036, the limitations of “third connector and third separate PCB” are not shown in any figures.  Please, clarify.  
Regarding para-0007-0008+, the limitations of “…the previously installed PCB includes a first non-volatile and a second connector configured to couple to the first connector” do not shown in any figures.  Please, clarify.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third connector, claims 7, 14, and 16-17, the first PCB includes a third connector facing a direction opposite to a direction that the first connector is facing, claims 7 and 14, and the previously installed PCB includes a first non-volatile and a second connector configured to couple to the first connector, claim 15” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7, 14 are objected to because of the following informalities:
Regarding claims 7 and 14, each is unclear.  The limitations of “the first PCB includes a third connector facing a direction opposite to a direction that the first connector is facing” is not understood because these limitations do not shown in any figures of the invention. Please, clarify.
Regarding claim 15, it is unclear.  The limitations of “the previously installed PCB includes a first non-volatile and a second connector configured to couple to the first connector” is not understood because, none of the figures shows that limitations in the drawings.  Please, revise or clarify.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 13-15, and 20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Suzuki (U.S. 2018/0242469) hereafter Suzuki.
As to claim 1, Suzuki discloses a data storage device (SSD-1) as shown in figures 1-7, comprising:
a first printed circuit board (PCB-21C) including a controller (23c), an interface (25) configured to interface with a host device (para-0037+), and a first connector (24a); and
a second PCB (21B) including a non-volatile memory (23a) and a second connector (24b) configured to couple to the first connector (24a) to establish a communication connection between the controller (23c) and the non-volatile memory (23a).
As to claim 6, Suzuki discloses the first connector (24a) is positioned approximately at a center of the first PCB (21C), see figure 2.
As best understood to claim 7, Suzuki discloses the [[first]] second PCB (21B) includes a third connector (24a on top of the PCB 21B) facing a direction opposite to a direction that the first connector is facing.
As to claim 8, Suzuki discloses a data storage system as shown in figures 1-7, comprising:
a data storage device (1) including a first printed circuit board (PCB-21C) including a controller (23c), an interface (25) configured to interface with a host device (para-0037+), and a first connector (24a); and
a second PCB (21B) including a non-volatile memory (23a) and a second connector (24b) configured to couple to the first connector (24) to establish a communication connection between the controller (23c) and the non-volatile memory (23a).
As to claim 13, Suzuki discloses the first connector (24a) is positioned approximately at a center of the first PCB (21C), see figure 2.
As best understood to claim 14, Suzuki discloses the [[first]] second PCB (21B) includes a third connector (24a on top of the PCB 21B) facing a direction opposite to a direction that the first connector is facing.
As best understood to claim 15, Suzuki discloses a method for expanding capacity of a data storage device (1), wherein the data storage device includes a previously installed printed circuit board (PCB) having a first PCB (21C), the first PCB including a controller (23c), an interface (25) configured to interface with a host device (para-0037+), and a first connector (24a), [[the previously installed PCB including a first non-volatile memory and a second connector configured to couple to the first connector]], the method comprising:
providing a second PCB (21B) connectable to the first PCB (21C), the second PCB including a second non-volatile memory (23b) and a third connector (24b) configured to couple to the first connector to establish a communication connection between the controller (23c) and the second non-volatile memory,
wherein the second non-volatile memory (23b, DRAM or SRAM flash memory capacity) has a larger capacity than the first non-volatile memory (23a, NAND flash memory).
As to claim 20, Suzuki discloses the first connector (24a) is positioned approximately at a center of the first printed circuit board (21C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 9-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Li et al. (U.S. Patent 6,597,062) hereafter Li.
Regarding claims 2-5, 9-12, and 16-19, Suzuki discloses all of the limitations of claimed invention except for the first and second connectors are ball grid array (BGA) or flex connectors, or the first connector is positioned at a first end of the first PCB.
Li teaches memory modules as shown in figures 2-4 comprising first and second connectors (62a, 62b and 64a, 64b) are ball grid array (BGA) or flex connectors, or the first connector (62a, 62b) is positioned at a first end of the first PCB (52).
	It would have been obvious to one having ordinary skill in the at before the effective filling date to have a teaching of Li employed in the device, system or its method of Suzuki in order to provide excellent electrical bonding structure between board to board connections.
Regarding claims 5, 12, and 19, Suzuki as modified by Li discloses the first PCB or the second PCB include a guide stop (142).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848